Title: To Thomas Jefferson from Samuel Huntington, enclosing a Resolution of Congress Adopting the Articles of Confederation, 2 March 1781
From: Huntington, Samuel,Thomson, Charles
To: Jefferson, Thomas




Sir
Philadelphia March 2. 1781

By the Act of Congress herewith enclosed your Excellency will be informed, that the Articles of Confederation and perpetual  Union between the thirteen United States are formally and finally ratified by all the States.
We are happy to congratulate our Constituents on this important Event, desired by our Friends but dreaded by our Enemies.
I have the Honor to be with every Sentiment of Esteem & respect your Excellency’s most obedient humble Servant,

S. Huntington President



Enclosure

In Congress March 1. 1781

According to the order of the day the honble John Hanson and Daniel Carrol two of the delegates for the State of Maryland in pursuance of the act of the legislature of that State entitled “An Act to empower the delegates of this State in Congress to subscribe and ratify the articles of confederation” which was read in Congress the 12th. of February last and a copy thereof entered on the minutes did in behalf of the said State of Maryland sign and ratify the said articles of confederation by which act the confederation of the United States of America was completed each and every of the thirteen United States from New Hampshire to Georgia both included having adopted and confirmed and by their delegates in Congress ratified the same. Extract from the minutes.

Cha Thomson secy.


